Name: Commission Decision of 15 December 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document C(2009) 9976) (Text with EEA relevance)
 Type: Decision
 Subject Matter: processed agricultural produce;  Europe;  agri-foodstuffs;  technology and technical regulations;  health
 Date Published: 2009-12-16

 16.12.2009 EN Official Journal of the European Union L 330/93 COMMISSION DECISION of 15 December 2009 amending the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania as regards certain milk processing establishments in Bulgaria (notified under document C(2009) 9976) (Text with EEA relevance) (2009/962/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Act of Accession of Bulgaria and Romania, and in particular the first subparagraph of paragraph (f) of Section B of Chapter 4 of Annex VI thereto, Whereas: (1) Bulgaria has been granted transitional periods by the Act of Accession of Bulgaria and Romania for compliance by certain milk processing establishments with the requirements of Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1). (2) Bulgaria has provided guarantees that 21 milk processing establishments have completed their upgrading process and are now in full compliance with Union legislation. Thirteen of those establishments are allowed to receive and process compliant and non-compliant raw milk without separation. One of those 13 establishments was already in the list of Chapter I of the Appendix to Annex VI. Twelve establishments should therefore be included in the list of Chapter I of the Appendix to Annex VI. (3) The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania should therefore be amended accordingly. (4) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Appendix to Annex VI to the Act of Accession of Bulgaria and Romania is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 15 December 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. ANNEX In Chapter I of the Appendix to Annex VI to the Act of Accession of Bulgaria and Romania, the following entries are added: No Veterinary No Name of the establishment Town/Street or Village/Region 65. BG 2412037 Stelimeks  EOOD s. Asen 66. 0912015 Anmar  OOD s.Padina obsht.Ardino 67. 0912016 OOD Persenski  s. Zhaltusha obsht.Ardino 68. 1012014 ET Georgi Gushterov DR  s. Yahinovo 69. 1012018 Evro miyt end milk  EOOD gr.Kocherinovo obsht. Kocherinovo 70. 1112017 ET Rima-Rumen Borisov  s.Vrabevo 71. 1312023 Inter-D  OOD s.Kozarsko 72. 1612049 Alpina -Milk EOOD s. Zhelyazno 73. 1612064 OOD Ikay  s. Zhitnitsa osht.Kaloyanovo 74. 2112008 MK Rodopa milk  s. Smilyan obsht.Smolyan 75. 2412039 Penchev EOOD gr.Chirpan ul. Septemvriytsi  58 76. 2512021 Keya-Komers-03  EOOD s. Svetlen